Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is in response to amendment filed under AFCP 2.0 submitted on 6/6/2022. Claims 1, 5, 8 and 15 are amended. Claims 1-20 are pending.
Allowable Subject Matter
Claims 1-20 are allowed.
REASONS FOR ALLOWANCE 
Applicant’s claimed invention is drawn to a process for preventing software piracy. 

The examiner finds applicant’s claim amendment(s) for independent claims 1, 8 and 15 submitted n 6/6/2022, to be patentable over the cited prior art of record. The examiner agrees with applicant’s remarks submitted on 6/6/2022, that neither of the cited reference(s) of record, alone or in combination, discloses applicant’s newly amended claim feature(s) of, “receiving multiple binary files, each binary file comprising code and data, wherein the code of each binary file includes a reference to the data of that binary file and the reference requires a fixed distance between the code and the data… receiving, from a computing device, a request for a decryption key, wherein the computing device includes a hardware enclave, wherein the hardware enclave comprises a defined region of memory of the computing device configured to protect the hardware enclave from instructions residing outside the hardware enclave, wherein the encrypted code of each binary file is stored in the hardware enclave, and wherein the data of each binary file is stored outside of the hardware enclave...”, in conjunction with applicant’s other independent claim limitation element(s). Therefore, the examiner notes for the record that applicant’s claims are allowable. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".
Response to Arguments
Examiner’s Remarks – Claim Rejections - 35 USC § 112
	The examiner withdraws the rejection made under 35 USC § 112 in view of applicant’s claim amendment(s) submitted on 6/6/2022.
Examiner’s Remarks – Claim Rejections - 35 USC § 103
	The examiner withdraws the rejection made under 35 USC § 103 in view of applicant’s claim amendment(s) submitted on 6/6/2022.
Art Made of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Varadarajan; Srikanth et al. (US Patent No. 10,462,135) and Shah; Samir et al. (US Patent Publication No. 20160188350).
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN F WRIGHT whose telephone number is (571)270-3826.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni Shiferaw can be reached on (571)272-3867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRYAN F WRIGHT/              Examiner, Art Unit 2497